Exhibit 10.2 THE HANOVER INSURANCE GROUP CASH BALANCEPENSION PLAN PART I (As amended and restated generally effective January 1, 2016) 84419371\V-5 THE HANOVER INSURANCE GROUP CASH BALANCEPENSION PLAN PART I TABLE OF CONTENTS PAGE ARTICLEI NAME, PURPOSE AND EFFECTIVE DATE OF PLAN 1 General Statement 1 Name of Plan 1 Purpose 1 Restated Plan Effective Date 2 ARTICLEII DEFINITIONS 2 ARTICLEIII PARTICIPATION REQUIREMENTS 22 Participation Requirements 22 Classification Changes 23 Participant Cooperation, Participant Refusal 23 ARTICLEIV PARTICIPANT ACCOUNTS 24 Establishment of Accounts 24 Allocations to Accounts 24 Adjustments of Accounts 24 Distributions 25 ARTICLEV EMPLOYER CONTRIBUTIONS 25 Employer Contributions 25 Payment of Contributions to Trustee 26 Receipt of Contributions by Trustee 26 ARTICLEVI RETIREMENT AND DISABILITY BENEFITS 26 Normal Retirement Benefit 26 Early Retirement Benefit 27 Subsidized Early Retirement Benefit 28 Late Retirement Benefit 31 Disability Benefit 32 Distribution of Benefits 32 Qualified Joint and Survivor Annuity for Married Participants 36 Supplementary Pension Benefits 38 Suspension of Retirement Benefits 40 Rollovers to Other Qualified Plans 42 ARTICLEVII DEATH BENEFITS 45 Pre-Retirement Death Benefits 45 Death Benefits for Certain Dependent Spouses 48 ARTICLEVIII BENEFITS UPON TERMINATION FROM SERVICE 49 In General 49 Termination Benefits 49 Part I 84419371\V-5 Forfeitures 51 Resumption of Service 52 Service with Affiliates 52 Distribution of Benefits 52 Cashout Repayment Option 52 Early Retirement Election 53 Amendment to Vesting Schedule 53 Part I 84419371\V-5 ARTICLE I NAME, PURPOSE AND EFFECTIVE DATE OF PLAN 1.01General Statement.The Hanover Insurance Group Cash Balance Pension Plan (the “Plan”) consists of three parts, Part I, Part II and Part III.Part I of the Plan provides a cash balance and pension benefit, which was formerly provided under a plan known as “The Allmerica Financial Cash Balance Pension Plan”.Part II of the Plan provides a pension benefit, which was formerly provided under a plan known as “The Allmerica Financial Agents’ Pension Plan”.Part III of the Plan contains provisions applicable to each of Part I and Part II.
